

117 HR 1292 IH: Same-Day Accountability for Veterans Enhancement Act
U.S. House of Representatives
2021-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1292IN THE HOUSE OF REPRESENTATIVESFebruary 24, 2021Mr. Emmer introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to develop objectives and performance measures for provision by the Department of Veterans Affairs of same-day services, and for other purposes.1.Short titleThis Act may be cited as the Same-Day Accountability for Veterans Enhancement Act.2.Department of Veterans Affairs objectives and performance measures for provision of same-day services(a)Objectives and performance measuresThe Secretary of Veterans Affairs shall develop quantifiable objectives and performance measures designed to assess the effects of the provision of same-day services on the access of veterans to medical care and mental health services.(b)ConsultationIn developing the objectives and performance measures under subsection (a), the Secretary shall consult with the Secretary of Health and Human Services, the Secretary of Defense, veterans service organizations, and other appropriate Department and non-Department stakeholders.(c)Report to CongressNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report that includes—(1)the objectives and performance measures developed under subsection (a); and(2)recommendations and best practices for the implementation of same-day services throughout the Veterans Health Administration and the reduction of veteran suicide rates.(d)Periodic assessmentsNot later than the last day of each fiscal year, the Secretary shall conduct an assessment of each medical center and community-based outpatient clinic of the Department. Such assessments shall be made publicly available on a website of the Department.